Exhibit 2.55 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “ Agreement ”), dated as of November 24, 2015, is made by and between: a) NewLead Holdings Ltd. , a company established under the laws of Bermuda with a registered address at Canon’s Court, 22, Victoria Street, Hamilton, Bermuda (the “ Company ”), and b) NM Dauphin & Company Limited , a company with registered address at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro MH96960, Marshall Islands (the “ Holder ”). (Jointly the Parties and singly the Party) WHEREAS, pursuant to a Notice of Assignment dated November 20, 2015 (the “Notice of Assignment”), attached hereto as Appendix A , whereby NM Dauphin & Company Limited of Dubai (the “ Assignor ”) assigned to the Holder all its rights, title, interests and benefits including all accrued interest outstanding under and pursuant to an unsecured convertible note issued by the Company to the Assignor in the aggregate principal amount of USD 5,500,000 (United States Dollars five million five hundred thousand) (the “ Note ”) attached hereto as Appendix B; WHEREAS, the Company has authorized a new series of convertible preferred shares of the Company designated as Series A-1 Convertible Preferred Shares, with a $0.01 par value, the terms of which are set forth in the Certificate of Designation of Preferences, Rights and Limitations of Series A-1 Convertible Preferred Shares (the “ Certificate of Designations ”) in the form attached hereto as Schedule A (together with any convertible preferred shares issued in replacement thereof in accordance with the terms thereof, the “ Preferred Shares ”), which Preferred Shares shall be convertible into the Company’s common shares of $0.01 par value each (the “ Common Shares ”), in accordance with the terms of the Certificate of Designations; WHEREAS, as of the date hereof, the total outstanding amount under the Note is USD 5,500,000 (United States Dollars five million five hundred thousand) plus any accrued interest due to the Holder (hereinafter the “ Debt ”). WHEREAS, the Company has offered to the Holder to exchange the Debt with Preferred Shares worth of USD 5,350,000 (United States Dollars five million three hundred fifty thousand) (the “ Settlement Amount ”) in full and final settlement of the Debt. WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the “ Securities Act ”), the Company desires to exchange with the Holder, and the Holder desires to exchange with the Company, the Debt with Preferred Shares worth of the Settlement Amount. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and Holder agree as follows: 1.
